Name: Commission Regulation (EEC) No 2723/86 of 2 September 1986 re-establishing the levying of the customs duties applicable to camphor, falling within subheading 29.13 B I b), originating in China, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 86 Official Journal of the European Communities No L 251 /7 COMMISSION REGULATION (EEC) No 2723/86 of 2 September 1986 re-establishing the levying of the customs duties applicable to camphor, falling within subheading 29.13 B I b), originating in China, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85 against ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 6 September 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3599/85 shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on , imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of camphor, falling within subhea ­ ding 29.13 B I b), the individual ceiling was fixed at 950 000 ECU ; whereas, on 29 August 1986, imports of these products into the Community originating in China reached the ceiling in question after being charged there CCT heading No Description 29.13 Bib) (NIMEXE code 29.13-23) Borman-2-one (camphor, natural refined and synthetic) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 September 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .